NEUMANN, Justice,
concurring.
[¶ 25] I agree with the majority that the trial court’s judgment terminating Connie’s parental rights should be affirmed. I write separately to address my concern with the standard of review in juvenile cases.
[¶ 26] The majority opinion, at ¶ 5, employs the standard of review this Court has used for many years in juvenile cases:
On appeal, we review juvenile court orders terminating parental rights similar to a trial de novo, by examining the files, records, and transcript of the evidence, giving appreciable weight to the juvenile court’s findings. Although we are not bound by the juvenile court’s findings, we give deference to the decision of the juvenile court, which had the opportunity to observe the demeanor and candor of witnesses.
(Citations omitted.)
[¶ 27] In 1969, the North Dakota Legislative Assembly enacted the Uniform Juvenile Court Act, N.D.C.C. ch. 27-20. Section 27-20-56(1), N.D.C.C., governs ap*541peals of juvenile court orders to this Court and provides, “The appeal must be heard by the supreme court upon the files, records, and minutes or transcript of the evidence of the juvenile court, giving appreciable weight to the findings of the juvenile court.” We have consistently characterized this standard, as the majority does, at ¶ 5, as similar to a trial de novo.
[¶ 28] Until its repeal in 1971, N.D.C.C. § 28-27-32 provided the standard of review for questions of fact in appeals from all bench trial decisions. Section 28-27-32, N.D.C.C., provided, “The supreme court shall try anew the questions of fact.” This standard of review was known as “trial de novo.” See, e.g., Parker Hotel Co. v. City of Grand Forks, 177 N.W.2d 764, 772-73 (N.D.1970); see also Trengen v. Mongeon, 200 N.W.2d 50, 52 (N.D.1972) (characterizing the former standard of review, under N.D.C.C. § 28-27-32, “the so-called ‘trial de novo’ ”).
[¶ 29] Effective August 1, 1971, Rule 52, N.D.R.Civ.P., was amended to state, “Findings of fact shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses.”2
[¶ 30] On September 7, 1971, the Court decided In re J.Z., 190 N.W.2d 27 (N.D.1971), a parental termination case. Relying on In re Walter, 172 N.W.2d 603 (N.D.1969), the Court articulated the standard of review by simply stating, “An appeal taken under the Uniform Juvenile Court Act, N.D.C.C. 27-20, is triable anew in this Court.” J.Z., 190 N.W.2d at 29. Offering a bit more guidance later in the opinion, the Court stated:
On appeal, although the findings of fact by the trial court are accorded appreciable weight, the Supreme Court is not bound thereby but has the duty to review all evidence, to find the facts anew independently of the trial court’s findings, and to apply the law to the facts as found by the appellate court.
Id. at 34. To support this articulation of the standard of review, the Court cited Verry v. Murphy, 163 N.W.2d 721 (N.D.1968); Kelmis v. Cardinal Petroleum Co., 156 N.W.2d 710 (N.D.1968); Wheat v. Patterson, 154 N.W.2d 367 (N.D.1967). Notably, these cases were all decided before the repeal of N.D.C.C. § 28-27-32 and the amendment to Rule 52. The Court failed to acknowledge this change.
[¶ 31] In 1972, in In re A.N., 201 N.W.2d 118, 120 (N.D.1972), the Court addressed the matter:
What is the scope of our review in juvenile cases? We are troubled with a seeming conflict between the Uniform Juvenile Court Act (Chapter 27-20, N.D.C.C.) and Rule 52(a) of the North Dakota Rules of Civil Procedure.
[¶ 32] After reciting Rule 52(a) and the pertinent part of N.D.C.C. § 27-20-56(1), the Court commented:
It is obvious that the adoption of Rule 52(a) in August 1971 as an amendment to the existent Rules was designed to set a new standard for reviewing questions of fact — a standard that gives the trial judge more finality of decision. The 1971 session of the Legislature (Senate Bill 2252) abolished the so-called ‘de novo’ statute. Accordingly, Rule 52(a) was amended to conform to the Federal Rule 52(a) and includes the scope of review given to findings of fact by the trial court. The Federal Rule applies to any civil action tried without a jury save *542for the exceptions and limitations stated in Federal Rule 81, Wright & Miller, Federal Practice and Procedure: Civil § 2572.
AN., at 121 (footnote omitted). The Court quoted N.D.R.Civ.P. 81, which specifies:
(a) Special statutory proceedings. Special statutory proceedings, whether or not listed in Table A, are excepted from these rules in so far as they are inconsistent or in conflict with the procedure and practice provided by these rules.
Table A includes N.D.C.C. ch. 27-20.
[¶ 33] The Court, in A.N., relying on the provisions of Rule 81, concluded the Juvenile Court Act prevailed over Rule 52(a) insofar as the two were inconsistent and in conflict, and opined:
Section 27-20-56, N.D.C.C., of the Act, appears to be a return, in juvenile cases, to the old de novo statute, Section 28-27-12, N.D.C.C.3 It provides for a type of trial anew, giving appreciable weight to the findings. As much as we would like to avoid a return to old ways and the attendant discomfiture for both appellants and trial courts, we cannot avoid the clear wording of Section 27-20-56, N.D.C.C. Such an interpretation affirms what we said in In re J.Z., supra, and the general history of Federal Rule 52(a), in that there are several special proceedings in which the Federal Rule is inapplicable.
A.N., at 121 (footnotes and citation omitted).
[¶ 34] The standard of review in juvenile cases has evolved since A.N. The standard, as articulated by the majority today, is said to be similar to trial de novo rather than actual trial de novo. Since AN., the Court has embraced de novo review in juvenile cases with varying amounts of affinity and has employed different adjectives to describe the degree of similarity to trial de novo. See, e.g., Jacobson v. V.S., 271 N.W.2d 562, 566 (N.D.1978) (characterizing the scope of review as “comparable” to trial de novo); McGurren v. S.T., 241 N.W.2d 690, 694 (N.D.1976) (characterizing the scope of review as “equivalent” to trial de novo); In re M.L., 239 N.W.2d 289, 291 (N.D.1976) (characterizing the scope of review as “much like” trial de novo).
[¶ 35] I do not write to expound on the artificial differences among the Court’s articulations of the standard of review. Rather, I write to express my opposition to the use of any de novo-like standard to review findings of fact in juvenile cases. I fail to see how the “clear wording” of N.D.C.C. § 27-20-56 is, in any respect, a “return to, in juvenile cases, the old de novo statute.” A.N., 201 N.W.2d at 121. The former de novo statute clearly stated that questions of fact were tried anew. See N.D.C.C. § 28-27-32 (repealed 1971). Under N.D.C.C. § 27-20-56(1), the Court merely reviews the files, records, and minutes or transcript of the evidence of the juvenile court. In my opinion, the plain language of N.D.C.C. § 27-20-56(1) does not require a de novo review.
[¶ 36] Rule 81, N.D.R.Civ.P., does not remove juvenile proceedings from the application of the rules. Rather, it excepts juvenile proceedings from the rules “in so far as they are inconsistent or in conflict with the procedure and practice provided by these rules.” In other words, Rule 81, N.D.R.Civ.P., does not provide a complete exception from the application of the rules of civil procedure. See Tormaschy v. Tor*543maschy, 1997 ND 2, ¶ 15, 559 N.W.2d 813 (stating, “Just as the Federal Courts have applied the Federal Rules to procedurally assist and fill in the gaps for excepted statutes, so too will we apply the North Dakota Rules of Civil Procedure to proceedings found in Rule 81.” (Emphasis added.)) Moreover, N.D.C.C. § 27-20-57 of the Uniform Juvenile Court Act provides: “The supreme court of this state may adopt rules of procedure not in conflict with this chapter governing proceedings under it.”
[¶ 37] I fail to see the supposed conflict, identified in A.N., between N.D.C.C. § 27-20-56(1) and Rule 52(a). I believe the rule and the statute can, and should, be read together to require a clearly erroneous standard of review based upon the files, records, and minutes or transcript of the evidence, giving appreciable weight to the findings of the juvenile court.
[¶ 38] It has been argued the issues at stake in juvenile proceedings are too important to be addressed on appeal using nothing more than a clearly erroneous standard of review. I find this argument unconvincing. We apply the clearly erroneous standard in child custody cases. See, e.g., Peek v. BeRNing, 2001 ND 34, ¶ 4, 622 N.W.2d 186 (applying the clearly erroneous standard); see also In re J.S.P.L., 532 N.W.2d 653, 662 (N.D.1995) (stating that a parent’s right to the companionship, care, custody and management of his or her children is an important interest that warrants deference and protection.) We review a criminal conviction entered upon a jury verdict of guilty by looking only to the evidence most favorable to the verdict, giving the verdict the benefit of all inferences reasonably to be drawn in its favor, to see if there is substantial evidence to support it. State v. Fraser, 2000 ND 53, ¶ 3, 608 N.W.2d 244. Although the standard of review applied to criminal jury verdicts is not the clearly erroneous standard, it is at least as deferential. Because the stakes in custody and criminal cases are as grave as the stakes involved in juvenile cases, I see no sound reason for not applying the clearly erroneous standard in juvenile cases.
[¶ 39] I acknowledge the importance of the rule of stare decisis, grounded upon the theory that when a legal principle is accepted and rights may accrue under it, security and certainty require the principle be recognized and followed thereafter. Dickie v. Farmers Union Oil Co. of LaMoure, 2000 ND 111, ¶ 13, 611 N.W.2d 168. However, “ ‘[t]he rule of stare decisis ... is not sacrosanct.’ ” Abbey v. State, 202 N.W.2d 844, 852 (N.D.1972) (quoting Otter Tail Power Co. v. Von Bank, 72 N.D. 497, 8 N.W.2d 599 (1942)); see also Patterson v. McLean Credit Union, 491 U.S. 164, 172, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989) (“Our precedents are not sacrosanct.”); Williams v. Florida, 399 U.S. 78, 128, 90 S.Ct. 1893, 26 L.Ed.2d 446 (1970) (Harlan, J., concurring and dissenting) (Stare deci-sis “[w]oodenly applied ... builds a stockade of precedent that confines the law.”); Helvering v. Hallock, 309 U.S. 106, 119, 60 S.Ct. 444, 84 L.Ed. 604 (1940) (“[S]tare decisis is a principle of policy and not a mechanical formula of adherence to the latest decision.”).
[¶ 40] I believe it is injudicious to doggedly adhere to a standard of review formulated without rigorous, thoughtful analysis. In my opinion, the Court failed to conduct such an analysis in A.N. The cases after AN. failed to question the standard articulated in A.N., and the standard we have today, nearly thirty years later, is the product of mechanical adherence to - the latest decision. In my opinion, AN. and its progeny misinterpret the interplay between N.D.C.C. § 27-20-56(1) and Rule *54452(a), and, to that extent, should be overruled.
[¶ 41] WILLIAM A. NEUMANN, J., concurs.

. Rule 52(a), N.D.R.Civ.P., currently specifies, “Findings of fact, whether based on oral or documentary evidence, shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses.”


. Presumably, the citation to N.D.C.C. § 28-27-12, was a clerical error, and the Court meanl to cite N.D.C.C. § 28-27-32.